Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Amendment filed 06/29/2022.
Claims 1-6, 8, 10-12, and 14-19 have been examined.

Response to Amendment
In the instant amendment, claims 1, 10, and 14-15  have been amended.
The 35 USC §101 rejection over claims 1-6, 8, 10-12 and 14-19 is maintained in view of Applicant’s amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8, 10-12 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claims 1, 14 and 15 are directed to an abstract idea without significantly more.  The independent claims recite detecting on a message queue, publication of a message by a provider service, the message including content identifying metadata provided by the provider service; receiving the message from the message queue; checking the content to determine if the metadata is relevant to a model; if the metadata is relevant to the model, publishing a reply on the message queue; in response to the reply, receiving from the message queue, the metadata published by the provider service.
The limitations, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “non-transitory readable storage medium” “one or more processor” and “a software program, executable on said computer system, the software program configured to cause an in-memory database engine of an in-memory source database” nothing in the claim elements preclude the step from practically being performed in the mind. For example, but for the noted language, all of the limitations including detecting on a message queue, publication of a message by a provider service, the message including content identifying metadata provided by the provider service; receiving the message from the message queue; checking the content to determine if the metadata is relevant to a model; if the metadata is relevant to the model, publishing a reply on the message queue; in response to the reply, receiving from the message queue, the metadata published by the provider service without significantly more.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the components in the displaying step are recited at a high-level of generality (i.e., as “non-transitory readable storage medium” “one or more processor” performing a generic computer function of receiving information, executing a function and making a decision) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “storing the metadata in a non-transitory computer readable storage medium” and “the metadata is dynamic in nature, the content indicates a version, and the checking comprises matching the version, and wherein the version indicates a canary release.” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.  Additionally, the dependent claims comprise insignificant extra-solution activity, and thus do not add limitations that would render the claims eligible.  Dependent claims 2-6, 8, 10-12, and 16-19 are rejected on the same basis as independent claims 1, 14 and 15.


Allowable Subject Matter
Claims 1-6, 8, 10-12 and 14-19 would be allowable if rewritten to overcome the rejection(s) under 101, set forth in this Office action.


Response to Arguments
Applicant's arguments filed on 06/29/2022 have been fully considered but they are not persuasive for the following reasons:
Applicants argue “USPTO guidelines interpreting the Enfish decision, emphasize the patent-eligibility of subject matter directed to improvement in the operation of a computer.
To make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification. Specifically, the court identified the specification’s teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. It was noted that the improvement does not need to be defined by reference to "physical" components. Instead, the improvement here is defined by logical structures and processes.... (Emphasis added; USPTO MEMORANDUM dated May 19, 2016, “Recent Subject Matter Eligibility Decisions (Enfish, LLC v. Microsoft Corp. and TL] Communications LLC v. A. V Automotive, LLC)”, page 2.)” (Remarks, page 8) and “Here, it is respectfully asserted that considered as a whole, the instant claims recite significantly more than any potential judicial exception. Rather, the claims recite that a message with dynamic metadata and indicating a canary release version, is checked by matching the version. There is no danger that such claims will tie up any broader judicial exception covering the entire realm of services metadata handling, such that others cannot practice services metadata handling in general.” (Remarks, page 10).
The examiner respectfully for the following reasons. It appears that the applicants rely on paragraphs 0076 and 0077 of the instant specification to argue “the patent-eligibility of subject matter directed to improvement in the operation of a computer”. However, the features are not recited in the claims. Therefore, the claims are lack of “utilization of dynamic metadata approaches improves flexibility and increases speed in a microservices architecture (MSA), over conventional approaches employing static metadata.” (Remarks, page 9)
Accordingly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “storing the metadata in a non-transitory computer readable storage medium” and “the metadata is dynamic in nature, the content indicates a version, and the checking comprises matching the version, and wherein the version indicates a canary release.” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.  Additionally, the dependent claims comprise insignificant extra-solution activity, and thus do not add limitations that would render the claims eligible.  Dependent claims 2-6, 8, 10-12, and 16-19 are rejected on the same basis as independent claims 1, 14 and 15.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193